MILLER, Associate Justice.
In this case appellants, who are trustees under a deed in trust of the capital stock of J. S. Tyree, Chemist, Incorporated, filed their petition in the District Court, for instructions as to the conversion oí part of the capital stock of the corporation into debenture bonds for the purpose of effecting income tax savings. The court denied the petition1 without making any finding to support its action or assigning any reason for so doing. We are asked to reverse the judgment on the theory that the court’s action constituted an abuse of discretion.
Under the circumstances it is impossible to determine why the trial court acted as it did. Presumably it had good reason for doing so. This is a case which illustrates the importance of the rule which requires the court to “find the facts specially and state separately its conclusions of law thereon * * * .”2 The case will be remanded for this purpose.
Reversed.

 “Upon consideration of the petition for instructions filed herein by the substituted trustees with respect to the proposed conversion of capital stock of J. S. Tyree, Chemist, Inc., for debenture bonds of the same corporation, it is by the Court this 1st day of October, 1942, ordered that the said petition be, and the same hereby is, denied. . . . ”


 Rule 52, Fed. Rules Civ.Proc., 28 U.S.C.A. following section 723c; Rainey v. Rainey, 76 U.S.App.D.C. 341, 131 F.2d 349 ; Fogle v. General Credit, Inc., 71 App.D.C. 388, 110 F.2d 128. See Boss v. Hardee, 68 App.D.C. 75, 93 F.2d 234.